ALD-088                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-2649
                                       ___________

                                   DANIEL WARREN,
                                             Appellant

                                             v.

         SUSAN P. GANTMAN; WILLIAM H. PLATT; JACK A. PANELLA;
       ANNE E. LAZARUS; PAULA FRANCISCO OTT; ALICE BECK DUBOW;
    CAROLYN H. NICHOLS; MARIA MCLAUGHLIN; DEBORAH A. KUNSELMAN;
          MARY P. MURRAY; JOHN DOE 1; JOHN DOE 2; JOHN DOE 3;
      JANE DOE 1; JANE DOE 2; JANE DOE 3, sued in their individual capacities
                   ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                         (D.C. Civil Action No. 5-19-cv-02581)
                      District Judge: Honorable Cynthia M. Rufe
                      ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
          Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    January 9, 2020
               Before: MCKEE, SHWARTZ and PHIPPS, Circuit Judges

                              (Opinion filed: April 9, 2020)
                                      _________

                                        OPINION*
                                        _________




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Pro se appellant Daniel Warren, a Pennsylvania state prisoner proceeding in forma

pauperis, appeals from the District Court’s order dismissing his complaint. For the

reasons discussed below, we will summarily affirm the judgment with a modification.

       In June 2019, Warren filed his complaint in the District Court, raising claims

under 42 U.S.C. § 1983 against 13 judges of the Pennsylvania Superior Court. Warren

alleged that his due process rights were violated when the Superior Court dismissed two

of his appeals in October 2018 because he failed to file a brief. In March 2019, the

Superior Court denied Warren’s motions to strike those judgments. Warren has not

pursued any further action in those Superior Court cases. In his complaint filed in the

District Court, Warren sought damages and an injunction voiding the Superior Court’s

judgments. The District Court dismissed the complaint sua sponte and with prejudice,

pursuant to Federal Rule of Civil Procedure 12(h)(3), for lack of subject matter

jurisdiction, finding that Warren’s claims were barred by the Rooker-Feldman doctrine.1

This appeal ensued.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. Our review of a dismissal

under Rule 12(h)(3), which requires dismissal if the court determines that it lacks subject

matter jurisdiction, is plenary. See SEC v. Infinity Grp. Co., 212 F.3d 180, 186 n.6 (3d

Cir. 2000); see also Great W. Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d

159, 163–64 (3d Cir. 2010). We may summarily affirm “on any basis supported by the


1
 See D.C. Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983); Rooker v. Fidelity
Trust Co., 263 U.S. 413, 416 (1923).
record” if the appeal fails to present a substantial question. See Murray v. Bledsoe, 650

F.3d 246, 247 (3d Cir. 2011) (per curiam); 3d Cir. L.A.R. 27.4 and I.O.P. 10.6.

       We agree with the District Court’s determination that it lacked jurisdiction over

Warren’s complaint because inferior federal courts lack jurisdiction to review state court

judgments. See 28 U.S.C. § 1257; D.C. Court of Appeals v. Feldman, 460 U.S. 462, 482

(1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 416 (1923). The Rooker-Feldman

doctrine bars from federal consideration “cases brought by state-court losers complaining

of injuries caused by state-court judgments rendered before the district court proceedings

commenced and inviting district court review and rejection of those judgments.” Exxon

Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). It is limited to cases

where the complained-of injury stems directly from the state court’s proceedings, see

Great W. Mining, 615 F.3d at 167, and where the state court’s judgment was “effectively

final,” see Malhan v. Sec’y U.S. Dep’t of State, 938 F.3d 453, 459 (3d Cir. 2019).

       Here, Warren asked the District Court to reverse the Pennsylvania Superior

Court’s dismissals of his appeals, and he asked for damages stemming from those state

court judgments. His complained-of injuries arose directly from the Superior Court’s

judgments, which were “effectively final” judgments rendered before the District Court

proceedings commenced. See Malhan, 938 F.3d at 459 (quoting Federacion de Maestros

de Puerto Rico v. Junta de Relaciones del Trabajo de Puerto Rico, 410 F.3d 17 (1st Cir.

2005)) (explaining that a state court decision is effectively final where it has “reached a

point where neither party seeks further action”). Thus, we will affirm the District Court’s

ruling that it lacked jurisdiction over Warren’s complaint.
       However, when a district court dismisses an action for lack of subject matter

jurisdiction, the dismissal should be without prejudice. See N.J. Physicians, Inc. v.

President of U.S., 653 F.3d 234, 241 n.8 (3d Cir. 2011) (explaining that dismissals for

lack of subject matter jurisdiction are “by definition without prejudice”). Accordingly,

we modify the District Court’s order to dismiss the complaint without prejudice.2 We

will affirm the District Court’s order as modified.




2
  Because amendment of the complaint would have been futile, the District Court
properly denied Warren leave to amend. See Grayson v. Mayview State Hosp., 293 F.3d
103, 114 (3d Cir. 2002).